Case: 20-20608     Document: 00515979483         Page: 1     Date Filed: 08/16/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      August 16, 2021
                                  No. 20-20608                         Lyle W. Cayce
                                Summary Calendar                            Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Mark Morris,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:19-CR-414-1


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Mark Morris has
   moved for leave to withdraw and has filed a brief in accordance with Anders
   v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229
   (5th Cir. 2011). Morris has not filed a response. We have reviewed counsel’s


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20608     Document: 00515979483          Page: 2   Date Filed: 08/16/2021




                                   No. 20-20608


   brief and the relevant portions of the record reflected therein. We concur
   with counsel’s assessment that the appeal presents no nonfrivolous issue for
   appellate review. Accordingly, counsel’s motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                        2